

113 S1679 IS: National Security Rocket Engine Study Act of 2013
U.S. Senate
2013-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1679IN THE SENATE OF THE UNITED STATESNovember 12, 2013Mr. Toomey introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require a study on the Russian RD–180 rocket engine.1.Short titleThis Act may be cited as the National Security Rocket Engine Study Act of 2013.2.Report on
		Russian RD–180 rocket engine(a)In
		generalNot later than 180 days after the date of the enactment
		of this Act, the Secretary of Defense shall submit to the congressional defense
		committees a report on the Russian RD–180 rocket engine.(b)ElementsThe
		report required under subsection (a) shall include the following
		elements:(1)An
		assessment of the feasibility of manufacturing an alternative rocket engine in the United
		States.(2)An
		estimate of the cost of manufacturing an alternative rocket engine in the United States,
		including any cost savings that manufacturing a domestic alternative provides compared to the cost of buying
		Russian engines over the life of the Evolved Expendable Launch Vehicle program.(3)A
		description of policy benefits and policy concerns related to where the rocket
		engine is manufactured.(c)Comptroller
		General reviewThe Comptroller General shall review the report
		submitted under subsection (a) and submit the results of its study to the
		congressional defense committees.